PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 10,834,188
Issue Date: November 10, 2020
Application No. 15/078,185
Filed: March 23, 2016
Attorney Docket No.  TUC920160003US1
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




This is a decision on the request for refund filed December 16, 2020. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[t] he petition for withdrawal from issuance . . . filed on 10/30/20 were not entered by USPTO . . . the fees paid (a ticket number generated with EFS . . . led to no resolution”.  

In view of the above and a review of the Office finance records for the above-identified patent, the request for refund is granted.  The fee of $140 will be refunded to petitioner’s deposit account.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions